Final action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 1/11/21. The amendments to independent claims 15, 30 and 47 necessitated the new grounds of rejections as set forth in this office action. Accordingly this office action has been made final.
2.	The instant application is a national stage entry of PCT/US2017/029671, International Filing Date: 04/26/2017, claiming priority from provisional application 62328358, filed on 04/27/2016.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/10/21 was filed after the mailing date of the Non-Final rejection mailed on 10/19/20. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. All the references cited therein have been considered by the examiner.

Claim status
4.	In the claim listing of 1/11/21 claims 15-16, 18-20, 23, 30, 35-38, 40, 42-43 and 46-47 are pending in this application and are under prosecution. Claims 15, 23, 30, 42-43 and 47 are amended. Claims 1-14, 17, 21-22, 24-29, 31-34, 39, 41, 44-45 and 48-69 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments because applicant has identified support for 

Withdrawn Objection, Rejection and Response to the Remarks 
5.	The previous objection of claim 23 has been withdrawn in view of identifying its dependency from claim 15 (Remarks, pg. 7).
6.	The previous rejection of claims 15, 16, 18-21, 23, 30-32, 35-38,40-43, 46 and 47 under 35 USC 102(a)(2) as being anticipated by Linnen et al (US 2018/0143115) has been withdrawn in view of disqualifying the reference of Linnen by stating that the  subject matter disclosed in Linnen were, not later than the effective filing date of the claimed invention, owned by or subject to an obligation of assignment to the same person (Gen-Probe Incorporated). Accordingly, Linnen is disqualified under 35 U.S.C. § 102(b)(2)(C) as prior art under 35 U.S.C. § 102(a)(2) (Remarks, pg. 7).
7.	The previous rejection of claims 15, 16, 18-21, 23, 30-32, 35-38, 40-43, 46, and 47 under 35 USC 103 as being unpatentable over Linnen et al. (US 2011/0081645; "Linnen 2") in view of Darby et al (US 2010/0196903; "Darby") has been withdrawn in view of amendments to claims 15, 30 and 47 and cancelation of claims 21, 31-32 and 41.

	The arguments as they pertain to the rejection of claims 15-16, 18-20, 23, 30, 35-38, 40, 42-43 and 46-47 made in this office action have been fully considered. They are not persuasive for the following reasons.
	The arguments are directed to “The Examiner has not cited to any prior art or other evidence to support this assertion of "[t]he artisan would recognize that inclusion of the higher% of LLS of 8% (w/v) in the sample transportation buffer of Darby would be beneficial to prevent nucleic acid analyte degradation from nucleases. In addition, with regard to method claims 30 and 47, which require use of the reagent to lyse blood cells to release an analyte therefrom, the Examiner has not shown why an ordinarily skilled artisan would regard Darby's sample transportation solution or urine transportation medium (much less a lysis reagent as claimed) as suitable for blood cell lysis in such methods” and further argues that a person of ordinary skill would not have been led to modify Darby's sample transportation solution by inclusion of the 8% (w/v) LLS (Remarks, pgs. 8 and 9).

	The arguments have been fully considered but they are not persuasive because the examiner has acknowledged that Linnen2 does not specifically teach the type of salt in the lysis buffer or specific concentration of the buffer, chelators and detergent, which is taught by Darby, who teaches a reagent for target capture, amplification and detection, further comprising a sample transportation solution comprising 15 mM sodium phosphate mono basic, 15 mM sodium phosphate dibasic, 1 mM EDTA, 1 mM EGTA, and 3% lithium lauryl sulfate (LLS), at pH 6.7 or a urine transportation medium comprising 150 mM HEPES, 8% (w/v) lithium lauryl sulfate, 100 mM ammonium sulfate, 
The artisan would recognize that inclusion of the higher % of LLS of 10% (w/v) in the sample transportation buffer of Darby would be beneficial to prevent nucleic acid analyte degradation from nucleases as further evidenced by Clark et al (US 5,786,208 issued Jul. 28, 1998, column 9, lines 45-57). 
	The cell pellet from urine samples lysed with lysis buffer comprising 15 mM sodium phosphate monobasic, 15 mM sodium phosphate dibasic, 1.0 mM EDTA, 1.0 mM EGTA, 110 mM lithium lauryl sulfate, at pH 6.7, to release target nucleic acids is further evidenced by Schalken et al (US 2009/0233285 published Sep. 17, 2009, paragraph 0109). 
The surfactant including LLS capable of lysing nucleic acid-containing material, particularly cells (e.g., white blood cells (WBC's), bacterial cells, viral cells), to release nucleic acid as applied to claim 15 is further evidenced by Parthasarathy (US 2010/0129878 published May 27, 2010; paragraphs 0099- and Example 7). 
The EDTA and EGTA chelators being be beneficial to prevent activities of nucleases as they chelate divalent cations, which are needed for nuclease activities as further evidenced by Rakestraw (US 5,595, 876, column 3, lines 56-59).
As discussed above, the examiner has made evidentiary support for inclusion of the higher % of LLS of 8% (w/v) in the sample transportation buffer of Darby would be beneficial to prevent nucleic acid analyte degradation from nucleases as evidenced by Clark and LLS is capable of blood cell lysis as evidenced by Parthasarathy, applicant’s arguments are not persuasive.

	The artisan would recognize that lysis reagent comprising LLS concentration of 10% would also amount to routine optimization and would be obvious over Linnen2 in view of Darby. The artisan would further recognize that Darby did not realize explicitly the reagent can also can be used for blood cell lysis at the time of the claimed invention, which later confirmed by the instant invention.
	Also, MPEP 2112 section I makes it clear that something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

	In other words amended claims 15, 30 and 47 are obvious over Linnen2 in view of Darby as further evidenced by Clark, Schalken, Parthasarathy and Rakestraw.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an analytical sensitivity in an amplification and detection assay at least as low as 4 p/mL and at a dilution of lysis buffer to whole blood as low as 4: 1; Remarks pg. 9) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore the argument of the amended claims are directed to a combination of reagent components shown in the application as filed to be particularly advantageous for lysing whole blood and releasing analytes from blood cells for subsequent analysis and other advantages, although the advantages disclosed in the specification but have not yet distilled into claims. 
Therefore it is maintained that the limitations of claims 15-16, 18-20, 23, 30, 35-38, 40, 42-43 and 46-47 are obvious over Linnen2 in view of Darby as further evidenced by Clark, Schalken, Parthasarathy and Rakestraw.

8.	The previous ODP rejection of instant claims 15, 16, 18-21, 23, 30-32, 35-38, 40-43, 46, and 47 over claims 1-3, 8, 13, 16, 17, 19, 20, 24, 28, 29, 31, 32, 38, 40-42, 88, 
9.	The previous ODP rejection of instant claims 15-16, 18-21, 23, 30-32, 35-38, 40-43 and 46-47 over claims 1-20 of ‘989 patent has been withdrawn in view of amendments to independent claims 15, 30 and 47 requiring the newly added limitation of “wherein the reagent does not include a chloride containing salt” and persuasive arguments made by the applicant that claims of ‘989 patent require a reagent comprising ammonium chloride at a concentration of 200-300 mM and lithium lauryl sulfate (LLS) at a concentration of 4% to 15% (w/v) (emphasis underlined by the examiner). The arguments regarding said ODP rejection are persuasive but moot in view of amendments to instant claims 15, 30 and 47 (Remarks, pgs. 10-11).
10.	The previous ODP rejection of instant claims 15-16, 18-21, 23, 30-32, 35-38, 40-43 and 46-47 over claims 1-19 of ‘713 patent has been withdrawn in view of amendments to independent claims 15, 30 and 47 requiring the newly added limitation of “wherein the reagent does not include a chloride containing salt” and persuasive arguments made by the applicant that claims of ‘713 patent require a reagent comprising ammonium chloride at a concentration of 200-300 mM and lithium lauryl sulfate (LLS) at a concentration of 4% to 15% (w/v) (emphasis underlined by the examiner). The arguments regarding said ODP rejection are persuasive but moot in view of amendments to instant claims 15, 30 and 47 (Remarks, pgs. 10-11).
	The following rejection is necessitated by the claim amendments
Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 15-16, 18-20, 23, 30, 35-38, 40, 42-43 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Linnen et al (US 2011/0081645, cited in the previous office action, herein after Linnen2) in view of Darby et al (US 2010/0196903, cited in the previous office action).
	Linnen2 and Darby teach composition and method for detecting nucleic acid analyte and therefore are analogous arts. The teachings of Darby are specifically applied for the detailed composition comprising the components for the claimed lysis solution of claim 15 comprising the sodium phosphate buffer, chelators and lithium lauryl sulfate suitable for better lysis of the sample and maintaining the integrity of the nucleic acid analyte.
Regarding claim 15, Linnen2 teaches a composition, method and a kit comprising a biological sample further comprising a blood sample (paragraph 0013) and further teaches a solution comprising, enzymes, buffers, salts and the detergent for disrupting the cell structure to release intracellular components comprising viral genomic RNA (paragraphs 0013 and 0085). Linnen2 does not specifically teach the type of salt in the lysis buffer or specific concentration of the buffer, chelators and detergent, which is taught by Darby.

The artisan would recognize that inclusion of the higher % of LLS of 10% (w/v) in the sample transportation buffer of Darby would be beneficial to prevent nucleic acid analyte degradation from nucleases as further evidenced by Clark et al (US 5,786,208 issued Jul. 28, 1998), column 9, lines 45-57). 
The lysing of cell pellet from urine samples lysed with lysis buffer comprising 15 mM sodium phosphate monobasic, 15 mM sodium phosphate dibasic, 1.0 mM EDTA, 1.0 mM EGTA, 110 mM lithium lauryl sulfate, at pH 6.7, to release target nucleic acids is further evidenced by Schalken et al (US 2009/0233285 published Sep. 17, 2009, paragraph 0109).
The surfactant including LLS capable of lysing nucleic acid-containing material, particularly cells (e.g., white blood cells (WBC's), bacterial cells, viral cells), to release nucleic acid as applied to claim 15 is further evidenced by Parthasarathy (US 2010/0129878 published May 27, 2010; paragraphs 0099- and Example 7).
The EDTA and EGTA chelators being be beneficial to prevent activities of nucleases as they chelate divalent cations, which are needed for nuclease activities as further evidenced by Rakestraw (US 5,595, 876, column 3, lines 56-59).

Also, MPEP 2112 section I makes it clear that something which is old does not become patentable upon the discovery of a new property. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case applicant has discovered a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim 15 patentable.
Also, the courts have stated where the claimed ranges “overlap or lie inside the ranged disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01). In the instant 
The artisan would recognize that lysis reagent comprising LLS concentration of 10% would amount to routine optimization and would be obvious over Linnen2 in view of Darby.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sample transportation reagent comprising better reagent components with specific concentration of Darby in place of generic detergent composition of Linnen2 with a reasonable expectation of success with the expected benefit of increasing the integrity of the nucleic acid analyte from the blood sample as taught by Darby. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including specific concentration of sodium phosphate, LLS detergent, EDTA, EGTA having a pH that is greater than 5.5 (i.e., 6.7), which is routinely practiced in the art as exemplified by Darby.
Since the lysis reagent of Linnen2 in view of Darby as discussed above do not comprise chloride containing salt, the artisan would recognize that the lysis reagent meets the negative limitation of “wherein the reagent does not include a chloride containing salt” of claim 15.
Regarding claims 16, 18-20 and 23, as discussed above while rejecting claim 15, the teachings of Linnen2 in view Darby meets the limitation of said claims because the concentration of the claimed lysis solution of sodium phosphate (i.e., monobasic and 
Regarding claims 30 and 47, as discussed above while rejecting claim 15, Linnen2 in view of Darby teaches a method of lysing blood cells to release an analyte therefrom, comprising the steps of: (a) contacting a sample containing blood cells with a lysis reagent that is effective to lyse the blood cells and release therefrom an analyte for analysis, wherein the lysis reagent comprise a sodium phosphate buffer at a concentration of from about 5 mM to about 30 mM, lithium lauryl sulfate (LLS), wherein LLS concentration is in the range of about 4%, 1 mM EDTA, 1 mM EGTA and pH greater than 5.5, (Darby paragraph 0085) (b) providing conditions for lysing blood cells in the sample whereby at least a portion of the blood cells are lysed and the nucleic acid analyte released therefrom; and (c) analyzing the analyte released in step (b) (Linnen2 paragraphs 0085).
Since the lysis reagent of Linnen2 in view of Darby as discussed above do not comprise chloride containing salt, the artisan would recognize that the lysis reagent meets the negative limitation of “wherein the reagent does not include a chloride containing salt” of claims 30 and 47.
Regarding claims 35 and 36, Linnen2 teaches the step of immobilizing the analyte on a solid support, wherein the step of immobilizing the analyte comprises contacting the released analyte with a capture probe and an immobilized probe, the capture probe having a first segment complementary to the analyte, and a second segment complementary to the immobilized probe, wherein the analyte binds to the 
Regarding claims 37 and 38, Linnen2 teaches that the immobilized analyte is analyzed using an amplification reaction to amplify the analyte and detecting the resulting amplification product with a detection probe, wherein the amplification reaction is an isothermal amplification reaction (Linnen2 claims13-16).
Regarding claims 40 and 42-43, Linnen2 teaches that the method is performed without a centrifugation step to separate the reagent from the target released from the red blood cells, wherein the analyte is a pathogenic organism, wherein the pathogenic organism is hepatitis viruses, (paragraph 0135).
Regarding claim 46, Linnen2 teaches that the sample comprises whole blood (Linnen2 paragraph 0031). The artisan would recognize that the step of during the contacting step the ratio of reagent to whole blood is from 1:1 to 4:1 would amount to routine optimization thus would be obvious improvement over Linnen2 in view of Darby.

Conclusion
13.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634